DETAILED ACTION
Claim Objections
1.	Claims 1, 4, 6, 14 and 20 are objected to because of the following informalities: 
For each of claims 1, 14 and 20, on line 2, “material a first surface” should be changed to: “material at a first surface”; and on line 3, “and a second a second” should be changed to: “and a second”.
Claim 4, line 3, “apperture” (two occurrences), line 5, “apperture” (two occurrences) should be changed to “aperture”. 
	Claim 6, which depends on claim 1, recites: “the first and second TSIs” in which the second TSI lacks an antecedent basis; therefore, either change “the first and second TSIs” to “the first TSI and a second TSI” or change claim dependency of claim 6 “claim 1” to “claim 2” (which provides said antecedent basis). 

Appropriate correction is required.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 2, 4-14 and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 4-13 of U.S. Patent No. 11,037,918 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because said claims of the present invention is a similar version or an obvious combination of elements of said claims of the above-identified U.S. Patent(s) with similar intended scope.
Specifically, the conflicting claims are listed below, wherein underlined items are present only in the instant application (underlines may be deleted or not visible when processed by USPTO processors and entered into electronic file wrapper (PE2E), therefore such items are repeated in parentheses and bold for clarity). Limitations in triple brackets (and being italic) (may be deleted or not visible when processed by USPTO processors and entered into electronic file wrapper (PE2E), therefore such items are repeated in parentheses and bold for clarity) are recited only in the patent claims.  In addition, explanation is provided where the difference between the corresponding claims is not readily apparent: 

Application Claims

Patent Claims
1. A solid state light (SSL), comprising:

1. A solid state light (SSL), comprising:
 a carrier substrate having a first electrically insulative material at a first surface of the carrier substrate and a second electrically insulative material at a second surface opposite the first surface;

 ...a first electrically insulative material at the first surface (of the) carrier substrate...a second electrically insulative material at the second surface of the carrier substrate
 a through substrate interconnect (TSI) extending from the first surface to the second surface;

 a first through substrate interconnect (TSI) extending from a first surface of a carrier substrate to a second surface of the carrier substrate different from the first surface;
 

 a second TSI extending from the first surface of the carrier substrate to the second surface of the carrier substrate;
 a first solid state emitter (SSE) mounted over the first surface of the carrier substrate overlapping and electrically coupled to the first TSI;

 a first solid state emitter (SSE) mounted to the first surface of the carrier substrate,...wherein the first and second SSEs directly overlap the first and second TSIs,...wherein the first TSI is electrically coupled to the first and second SSEs; and
 a first reflective material in direct contact with the first electrically insulative material and between the first surface of carrier substrate and the first SSE;

 ...wherein a first reflective material is attached to the first SSE with a first transparent electrically conductive material, and wherein the first reflective material is disposed between the first SSE and the carrier substrate and in direct contact with a first electrically insulative material at the first surface carrier substrate,
 a second SSE mounted over the second surface of the carrier substrate overlapping and electrically coupled to the first TSI; and

 a second SSE mounted to the second surface of the carrier substrate,...wherein the first and second SSEs directly overlap the first and second TSIs,...wherein the first TSI is electrically coupled to the first and second SSEs;
 a second reflective material in direct contact with the second electrically insulative material and between the second surface of carrier substrate and the second SSE.

 wherein a second reflective material is attached to the second SSE with a second transparent electrically conductive material, and wherein the second reflective material is disposed between the second SSE and the carrier substrate and in direct contact with a second electrically insulative material at the second surface of the carrier substrate,
 

 wherein the first TSI is electrically coupled to the first and second SSEs,
 

 wherein the second TSI is electrically coupled to the first and second SSEs, and
 

 wherein the first and second SSEs directly overlap the first and second TSIs.

	Note that for claim 1, “different” in “a first through substrate interconnect (TSI) extending from a first surface of a carrier substrate to a second surface of the carrier substrate different from the first surface” of patent claim 1 is obviously equivalent to “opposite” in “a carrier substrate having a first electrically insulative material at a first surface of the carrier substrate and a second electrically insulative material at a second surface opposite the first surface” because “extending”, as known in the pertinent art, is notoriously applied to opposite surfaces.     
Application Claims

Patent Claims
2. The SSL of claim 1, wherein:

2. The SSL of claim 1, wherein:
 

 the first surface of the carrier substrate is opposite the second surface;
 the first SSE comprises a first semiconductor material at a first side of the first SSE, a second semiconductor material at a second side of the first SSE opposite the first side, wherein the second side faces the first surface of the carrier substrate, wherein the first semiconductor material includes a first contact and the second semiconductor material includes a second contact,

 the first SSE comprises a first semiconductor material at a first side of the first SSE, a second semiconductor material at a second side of the first SSL opposite the first side, wherein the second side faces the first surface of the carrier substrate, wherein the first semiconductor material includes a first contact and the second semiconductor material includes a second contact;
 the second SSE comprises a first semiconductor material at a first side of the second SSE, a second semiconductor material at a second side of the second SSE opposite from the first side, wherein the second side faces the second surface of the carrier substrate, and wherein the first semiconductor material includes a first contact and the second semiconductor material includes a second contact, and

 the second SSE comprises a first semiconductor material at a first side of the second SSE, a second semiconductor material at a second side of the second SSL opposite from the first side, wherein the second side faces the second surface of the carrier substrate, and wherein the first semiconductor material includes a first contact and the second semiconductor material includes a second contact,
 the first contacts of the first and second SSEs are electrically coupled to the first TSI, and the second contacts of the first and second SSEs are electrically coupled to a second TSI extending from the first surface of the carrier substrate to the second surface of the carrier substrate.

 the first contacts of the first and second SSEs are electrically coupled to the first TSI, and the second contacts of the first and second SSEs are electrically coupled to the second TSI.

	Note that the limitation “second TSI extending from the first surface of the carrier substrate to the second surface of the carrier substrate” is recited in patent claim 1.  
Application Claims

Patent Claims
4. The SSL of claim 2, wherein the first contacts of the first and second SSEs are buried contacts, further comprising:

4. The SSL of claim 2, wherein the first contacts of the first and second SSEs are buried contacts, further comprising:
 a first apperture in the first SSE, wherein the first apperture extends from the second side of the first SSE to the first contact buried in the first SSE;

 a first aperture in the first SSE, wherein the first aperture extends from the second side of the first SSE to the first contact buried in the first SSE;
 a second apperture in the second SSE, wherein the second apperture extends from the second side of the second SSE to the first contact buried in the second SSE;

 a second aperture in the second SSE, wherein the second aperture extends from the second side of the second SSE to the first contact buried in the second SSE;
 a first electrical connector extending from the first TSI through the first aperture to the first contact buried in the first SSE;

 a first electrical connector extending from the first TSI through the first aperture to the first contact buried in the first SSE;
 a second electrical connector extending from the first TSI through the second aperture to the first contact buried in the second SSE; and

 a second electrical connector extending from the first TSI through the second aperture to the first contact buried in the second SSE; and
 a dielectric material in the first and second apertures, wherein the dielectric material is configured to electrically isolate the first and second electrical connectors from at least the second semiconductor material.

 a dielectric material in the first and second apertures, wherein the dielectric material is configured to electrically isolate the first and second electrical connectors from at least the second semiconductor material.



5. The SSL of claim 1 wherein the carrier substrate comprises aluminum nitride.

5. The SSL of claim 1 wherein the carrier substrate comprises aluminum nitride.



6. The SSL of claim 1 wherein the carrier substrate comprises a conductive core electrically isolated from the first and second TSIs and the first and second SSEs.

6. The SSL of claim 1 wherein the carrier substrate comprises a conductive core electrically isolated from the first and second TSIs and the first and second SSEs.



7. The SSL of claim 1, further comprising: a rotation device coupled to the first and second SSEs to rotate the first and second SSEs around at least one axis.

7. The SSL of claim 1, further comprising: a rotation device coupled to the first and second SSEs to rotate the first and second SSEs around at least one axis.



8. The SSL of claim 7 wherein the rotation device rotates the SSL at a speed at least sufficient to emulate a generally constant stream of light from the SSL.

8. The SSL of claim 7 wherein the rotation device rotates the SSL at a speed at least sufficient to emulate a generally constant stream of light from the SSL.



9. The SSL of claim 8 wherein the rotation device rotates the SSL at a speed that produces intermittent flashes of light from the SSL.

9. The SSL of claim 8 wherein the rotation device rotates the SSL at a speed that produces intermittent flashes of light from the SSL.



10. The SSL of claim 1 wherein the first SSE is one of a plurality of first SSEs, the second SSE is one of a plurality of second SSEs, and the first TSI is one of a plurality of first TSIs corresponding to the plurality of first and second SSEs.

10. The SSL of claim 1 wherein the first SSE is one of a plurality of first SSEs, the second SSE is one of a plurality of second SSEs, and the first and second TSIs are one of a plurality of first and second TSIs corresponding to the plurality of first and second SSEs.



11. The SSL of claim 1 wherein the first SSE emits a first color of light and the second SSE emits a second color of light different from the first color of light.

11. The SSL of claim 1 wherein the first SSE emits a first color of light and the second SSE emits a second color of light different from the first color of light.



12. The SSL of claim 1, further comprising: a first converter material at least partially over the first SSE; and a second converter material different from the first converter material at least partially over the second SSE.

12. The SSL of claim 1, further comprising: a first converter material at least partially over the first SSE; and a second converter material different from the first converter material at least partially over the second SSE.



13. The SSL of claim 1, further comprising: at least one additional SSE mounted to a third surface of the carrier substrate, wherein the first TSI is electrically coupled to the additional SSE.

13. The SSL of claim 1, further comprising: at least one additional SSE mounted to a third surface of the carrier substrate, wherein the first TSI is electrically coupled to the additional SSE; and the second TSI is electrically coupled to the additional SSE.


Application Claims

Patent Claims
14. A solid state light (SSL), comprising:

1. A solid state light (SSL), comprising:
 a carrier substrate having a first electrically insulative material at a first surface of the carrier substrate and a second electrically insulative material at a second surface opposite the first surface;

 ...a first electrically insulative material at the first surface (of the) carrier substrate...a second electrically insulative material at the second surface of the carrier substrate
 a first through substrate interconnect (TSI) extending from the first surface to the second surface;

 a first through substrate interconnect (TSI) extending from a first surface of a carrier substrate to a second surface of the carrier substrate different from the first surface;
 a second TSI extending from the first surface to the second surface;

 a second TSI extending from the first surface of the carrier substrate to the second surface of the carrier substrate;
 a first solid state emitter (SSE) mounted over the first surface of the carrier substrate overlapping the first TSI and electrically coupled to the first and second TSIs;

 a first solid state emitter (SSE) mounted to the first surface of the carrier substrate,...wherein the first and second SSEs directly overlap the first and second TSIs,...wherein the first TSI is electrically coupled to the first and second SSEs; and
 a first reflective material in direct contact with the first electrically insulative material and between the first surface of carrier substrate and the first SSE;

 ...wherein a first reflective material is attached to the first SSE with a first transparent electrically conductive material, and wherein the first reflective material is disposed between the first SSE and the carrier substrate and in direct contact with a first electrically insulative material at the first surface carrier substrate,
 a second SSE mounted over the second surface of the carrier substrate overlapping the first TSI and electrically coupled to the first and second TSIs; and

 a second SSE mounted to the second surface of the carrier substrate,...wherein the first and second SSEs directly overlap the first and second TSIs,...wherein the first TSI is electrically coupled to the first and second SSEs;
 a second reflective material in direct contact with the second electrically insulative material and between the second surface of carrier substrate and the second SSE.

 wherein a second reflective material is attached to the second SSE with a second transparent electrically conductive material, and wherein the second reflective material is disposed between the second SSE and the carrier substrate and in direct contact with a second electrically insulative material at the second surface of the carrier substrate,
 

 wherein the first TSI is electrically coupled to the first and second SSEs,
 

 wherein the second TSI is electrically coupled to the first and second SSEs, and
 

 wherein the first and second SSEs directly overlap the first and second TSIs.

Note that for claim 14, “different” in “a first through substrate interconnect (TSI) extending from a first surface of a carrier substrate to a second surface of the carrier substrate different from the first surface” of patent claim 1 is obviously equivalent to “opposite” in “a carrier substrate having a first electrically insulative material at a first surface of the carrier substrate and a second electrically insulative material at a second surface opposite the first surface” because “extending”, as known in the pertinent art, is notoriously applied to opposite surfaces.
Application Claims

Patent Claims
17. The SSL of claim 14 wherein the carrier substrate comprises aluminum nitride.

5. The SSL of claim 1 wherein the carrier substrate comprises aluminum nitride.



18. The SSL of claim 14 wherein the first SSE emits a first color of light and the second SSE emits a second color of light different from the first color of light.

11. The SSL of claim 1 wherein the first SSE emits a first color of light and the second SSE emits a second color of light different from the first color of light.



19. The SSL of claim 14, further comprising: a first converter material at least partially over the first SSE; and a second converter material different from the first converter material at least partially over the second SSE.

12. The SSL of claim 1, further comprising: a first converter material at least partially over the first SSE; and a second converter material different from the first converter material at least partially over the second SSE.


Application Claims

Patent Claims
20. A solid state light (SSL), comprising:

1. A solid state light (SSL), comprising:
 a carrier substrate having a first electrically insulative material at a first surface of the carrier substrate and a second electrically insulative material at a second surface different from the first surface;

 ...a first electrically insulative material at the first surface (of the) carrier substrate...a second electrically insulative material at the second surface of the carrier substrate
 a first through substrate interconnect (TSI) extending from the first surface to the second surface; a second TSI extending from the first surface to the second surface;

 a first through substrate interconnect (TSI) extending from a first surface of a carrier substrate to a second surface of the carrier substrate different from the first surface;
 a first solid state emitter (SSE) mounted over the first surface of the carrier substrate overlapping the first TSI and electrically coupled to the first and second TSIs;

 a second TSI extending from the first surface of the carrier substrate to the second surface of the carrier substrate;
 a first reflective material in direct contact with the first electrically insulative material and between the first surface of carrier substrate and the first SSE;

 a first solid state emitter (SSE) mounted to the first surface of the carrier substrate,...wherein the first and second SSEs directly overlap the first and second TSIs,...wherein the first TSI is electrically coupled to the first and second SSEs; and
 a second SSE mounted over the second surface of the carrier substrate overlapping the first TSI and electrically coupled to the first and second TSIs; and

 ...wherein a first reflective material is attached to the first SSE with a first transparent electrically conductive material, and wherein the first reflective material is disposed between the first SSE and the carrier substrate and in direct contact with a first electrically insulative material at the first surface carrier substrate,
 a second reflective material in direct contact with the second electrically insulative material and between the second surface of carrier substrate and the second SSE.

 a second SSE mounted to the second surface of the carrier substrate,...wherein the first and second SSEs directly overlap the first and second TSIs,...wherein the first TSI is electrically coupled to the first and second SSEs;
 

 wherein a second reflective material is attached to the second SSE with a second transparent electrically conductive material, and wherein the second reflective material is disposed between the second SSE and the carrier substrate and in direct contact with a second electrically insulative material at the second surface of the carrier substrate,
 

 wherein the first TSI is electrically coupled to the first and second SSEs,
 

 wherein the second TSI is electrically coupled to the first and second SSEs, and
 

 wherein the first and second SSEs directly overlap the first and second TSIs.



Allowable Subject Matter
4.	Claims 3, 15 and 16, in lieu of a terminal disclaimer, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a solid state light (SSL) with all exclusive limitations as recited in claims 3 and 15, which may be characterized in that (claim 3) the second contact of the first SSE is exposed, and in that the second contact is electrically coupled to the second TSI with a conductive member, (claim 15) the first and second TSIs are electrically coupled to the second TSI with respective first and second conductive members.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


10-13-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818